Case: 1:21-cv-00973 Document #: 12-2 Filed: 04/19/21 Page 1 of 37 PageID #:189




                 EXHIBIT A
     Case:
      Case:1:20-cv-05685
     Case:  1:20-cv-04202Document
           1:21-cv-00973  Document#:
                         Document  #:25-2
                                  #:  23 Filed:
                                     12-2 Filed:
                                           Filed:08/18/20
                                                  10/21/20
                                                  04/19/21Page
                                                           Page
                                                           Page122ofof
                                                                    of14
                                                                       37
                                                                       37PageID
                                                                          PageID
                                                                          PageID#:2485
                                                                                 #:1368
                                                                                  #:190




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

WHAM-O HOLDING, LTD. and
INTERSPORT CORP. d/b/a WHAM-O,                                   Case No.: 1:20-cv-04202

         Plaintiffs,                                             Judge Thomas M. Durkin

v.                                                               Magistrate Judge Sheila M. Finnegan

THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A ,

         Defendants.

                           PRELIMINARY INJUNCTION ORDER

         THIS CAUSE being before the Court on Plaintiffs, WHAM-O HOLDING, LTD. and

INTERSPORT CORP. d/b/a WHAM-O ( WHAM-O                           P ai iff ), Motion for a Preliminary

Injunction, and this Court having heard the evidence before it hereby GRANTS Plaintiffs Motion

for Entry of a Preliminary Injunction in its entirety against the defendants identified in Schedule

A (collectively, the Defe da       ).

         THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

i c di g I i     i . I he c    e        f ca e i e hi    e, that means a plaintiff must show that each

defendant is actually operating an interactive website that is accessible in Illinois and that each

defendant has aimed such site at Illinois by standing ready, willing and able to ship its counterfeit

goods to customers in Illinois in particular (or otherwise has some sufficient voluntary contacts

 i h he a e). A . B idal & P             I d .A         . P hi    &U i c        a ed A      Ide ified

on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In this case, Plaintiffs have presented

screenshot evidence that each Defendant Internet Store is reaching out to do business with Illinois



                                                   1
    Case:
     Case:1:20-cv-05685
    Case:  1:20-cv-04202Document
          1:21-cv-00973  Document#:
                        Document  #:25-2
                                 #:  23 Filed:
                                    12-2 Filed:
                                          Filed:08/18/20
                                                 10/21/20
                                                 04/19/21Page
                                                          Page
                                                          Page233ofof
                                                                   of14
                                                                      37
                                                                      37PageID
                                                                         PageID
                                                                         PageID#:2486
                                                                                #:1369
                                                                                 #:191




residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can and do purchase products using counterfeit versions of Plaintiffs trademarks. See

Docket No. 11 which includes screenshot evidence confirming that each Defendant Internet Store

does stand ready, willing and able to ship its counterfeit goods to customers in Illinois bearing

infringing and/or counterfeit versions of the FRISBEE trademarks, U.S. Trademark Registration

Nos. 4,046,202; 970,089 and 679,186 ( The FRISBEE trademarks ).

          THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Te        a   Re   ai i g O de ( TRO ) h              d e ai i     ace h      gh he e de c    f hi

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of WHAM-O

previously granted Motion for a Temporary Restraining Order establishes that WHAM-O has a

likelihood of success on the merits; that no remedy at law exists; and that WHAM-O will suffer

irreparable harm if the injunction is not granted.

          Specifically, WHAM-O has proved a prima facie case of trademark infringement because

(1) the FRISBEE trademarks are distinctive marks and are registered with the U.S. Patent and

Trademark Office on the Principal Register, (2) Defendants are not licensed or authorized to use

the FRISBEE trademarks, a d (3) Defe da                   e f he FRISBEE trademarks is causing a

i e ih     d fc f i        a       he       igi           hi   f Defe da       roducts with WHAM-O.

F    he       e, Defe da       c        i    ed a d    a h i ed     e      f he FRISBEE trademarks

irreparably harms WHAM-O through diminished goodwill and brand confidence, damage to

WHAM-O         reputation, loss of exclusivity, and loss of future sales. Monetary damages fail to

address such damage and, therefore, WHAM-O has an inadequate remedy at law. Moreover, the




                                                      2
     Case:
      Case:1:20-cv-05685
     Case:  1:20-cv-04202Document
           1:21-cv-00973  Document#:
                         Document  #:25-2
                                  #:  23 Filed:
                                     12-2 Filed:
                                           Filed:08/18/20
                                                  10/21/20
                                                  04/19/21Page
                                                           Page
                                                           Page344ofof
                                                                    of14
                                                                       37
                                                                       37PageID
                                                                          PageID
                                                                          PageID#:2487
                                                                                 #:1370
                                                                                  #:192




public interest is served by entry of this Preliminary Injunction to dispel the public confusion

c ea ed b Defe da         ac i   . Accordingly, this Court orders that:

1.       Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

         and all persons acting for, with, by, through, under or in active concert with them be

         temporarily enjoined and restrained from:

          a. using the FRISBEE trademarks or any reproductions, counterfeit copies or

              colorable imitations thereof in any manner in connection with the distribution,

              marketing, advertising, offering for sale, or sale of any product that is not a

              genuine FRISBEE product or not authorized by WHAM-O to be sold in

              connection with the FRISBEE trademarks;

         b.   passing off, inducing, or enabling others to sell or pass off any product as a

              genuine FRISBEE product or any other product produced by WHAM-O, that

              is not WHAM-O         or not produced under the authorization, control or

              supervision of WHAM-O and approved by WHAM-O for sale under the

              FRISBEE trademarks;

         c.   committing any acts calculated to cause consumers to believe that Defendants'

              products are those sold under the authorization, control or supervision of

              WHAM-O, or are sponsored by, approved by, or otherwise connected with

              FRISBEE;

         d.   further infringing the FRISBEE trademarks and damaging WHAM-O

              goodwill;

         e.   otherwise competing unfairly with WHAM-O in any manner;




                                                   3
     Case:
      Case:1:20-cv-05685
     Case:  1:20-cv-04202Document
           1:21-cv-00973  Document#:
                         Document  #:25-2
                                  #:  23 Filed:
                                     12-2 Filed:
                                           Filed:08/18/20
                                                  10/21/20
                                                  04/19/21Page
                                                           Page
                                                           Page455ofof
                                                                    of14
                                                                       37
                                                                       37PageID
                                                                          PageID
                                                                          PageID#:2488
                                                                                 #:1371
                                                                                  #:193




         f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

              distributing, returning, or otherwise disposing of, in any manner, products or

              inventory not manufactured by or for WHAM-O, nor authorized by WHAM-O

              to be sold or offered for sale, and which bear any of the FRISBEE trademarks

              or any reproductions, counterfeit copies or colorable imitations thereof;

         g.   using, linking to, transferring, selling, exercising control over, or otherwise

              owning the Online Marketplace Accounts, or any other online marketplace

              account that is being used to sell or is the means by which Defendants could

              continue to sell Counterfeit/Infringing FRISBEE products; and

         h.   operating and/or hosting at the Online Marketplace Accounts and any other

              online marketplace accounts registered or operated by Defendants that are

              involved with the distribution, marketing, advertising, offering for sale, or sale

              of any product bearing the FRISBEE trademarks or any reproductions,

              counterfeit copies or colorable imitations thereof that is not a genuine

              FRISBEE product or not authorized by WHAM-O to be sold in connection

              with the FRISBEE trademarks.

2.       Those in privity with Defendants and with actual notice of this Order, including any online

         marketplaces such as, but not limited to PayPal, WISH and Alipay, (collectively,

         "Marketplaces"), social media platforms, Facebook, YouTube, LinkedIn, Twitter, Internet

         search engines such as Google, Bing and Yahoo, shall within three (3) business days of

         receipt of this Order:

              a. disable and cease providing services for any accounts through which

                 Defendants engage in the sale of counterfeit and infringing goods using the


                                                   4
     Case:
      Case:1:20-cv-05685
     Case:  1:20-cv-04202Document
           1:21-cv-00973  Document#:
                         Document  #:25-2
                                  #:  23 Filed:
                                     12-2 Filed:
                                           Filed:08/18/20
                                                  10/21/20
                                                  04/19/21Page
                                                           Page
                                                           Page566ofof
                                                                    of14
                                                                       37
                                                                       37PageID
                                                                          PageID
                                                                          PageID#:2489
                                                                                 #:1372
                                                                                  #:194




                 FRISBEE trademarks, including any accounts associated with the

                 Defendants listed in Schedule A;

             b. disable and cease displaying any advertisements used by or associated with

                 Defendants in connection with the sale of counterfeit and infringing goods

                 using the FRISBEE trademarks; and

             c. take all steps necessary to prevent links to the Defendant Online

                 Marketplace Accounts identified in Schedule A from displaying in search

                 results, including, but not limited to, removing links to the Online

                 Marketplace Accounts from any search index.

3.       Defendants and any third party with actual notice of this Order who is providing services

         for any of the Defendants, or in connection with any of Defendants' Online Marketplace

         Accounts or other websites operated by Defendants, including, without limitation, any

         online marketplace platforms such as Marketplaces, advertisers, Facebook, Internet

         Service Providers ("ISP"), web hosts, back-end service providers, web designers,

         sponsored search engine or ad-word providers, banks, merchant account providers,

         including, but not limited to, PayPal, Alipay, Western Union, third party processors and

         other payment processing service providers, shippers, and online marketplace registrars

         (collectively, the "Third Party Providers") shall, within three (3) business days after receipt

         of such notice, provide to WHAM-O expedited discovery, including copies of all

         documents and records in such person's or entity's possession or control relating to:

             a. The identities and locations of Defendants, their agents, servants,

                employees, confederates, attorneys, and any persons acting in concert or

                participation with them, including all known contact information;


                                                   5
     Case:
      Case:1:20-cv-05685
     Case:  1:20-cv-04202Document
           1:21-cv-00973  Document#:
                         Document  #:25-2
                                  #:  23 Filed:
                                     12-2 Filed:
                                           Filed:08/18/20
                                                  10/21/20
                                                  04/19/21Page
                                                           Page
                                                           Page677ofof
                                                                    of14
                                                                       37
                                                                       37PageID
                                                                          PageID
                                                                          PageID#:2490
                                                                                 #:1373
                                                                                  #:195




             b. the nature of Defendants' operations and all associated sales and financial

                information,   including, without     limitation, identifying information

                associated with the Online Marketplace Accounts, and Defendants' financial

                accounts, as well as providing a full accounting of Defendants' sales and

                listing history related to their respective Online Marketplace Accounts;

             c. Defendants' websites and/or any Online Marketplace Accounts;

             d. The Defendant Online Marketplace Accounts registered by Defendants; and

             e. Any financial accounts owned or controlled by Defendants, including their

                agents, servants, employees, confederates, attorneys, and any persons acting

                in concert or participation with them, including such accounts residing with

                or under the control of any banks, savings and loan associations, payment

                processors or other financial institutions, including, without limitation,

                Amazon, PayPal, Alipay, Western Union, or other merchant account

                providers, payment providers, third party processors, and credit card

                associations (e.g., MasterCard and VISA).

4.       Defendants and any persons in active concert or participation with them who have actual

         notice of this Order shall be temporarily restrained and enjoined from transferring or

         disposing of any money or other of Defendants' assets until further ordered by this Court.

5.       Pa Pa , I c. ( Pa Pa ), Context Logic, I c.( WISH ) and Alipay US, Inc. and its

         e i ie ( A i a ), shall, within three (3) business days of receipt of this Order, for

         any Defendant or any of Defendants' Online Marketplace Accounts or websites:

          a. Locate all accounts and funds connected to Defendants, Defendants' Online

             Marketplace Accounts or Defendants' websites, including, but not limited to, any


                                                  6
     Case:
      Case:1:20-cv-05685
     Case:  1:20-cv-04202Document
           1:21-cv-00973  Document#:
                         Document  #:25-2
                                  #:  23 Filed:
                                     12-2 Filed:
                                           Filed:08/18/20
                                                  10/21/20
                                                  04/19/21Page
                                                           Page
                                                           Page788ofof
                                                                    of14
                                                                       37
                                                                       37PageID
                                                                          PageID
                                                                          PageID#:2491
                                                                                 #:1374
                                                                                  #:196




             PayPal, WISH and Alipay accounts connected to the information listed in

             Schedule A hereto or the email addresses identified in Exhibit 2 to the

             Declaration of Todd Richards; and

           b. Restrain and enjoin any such accounts or funds that are non-U.S. foreign based

             from transferring or disposing of any money or other of Defendants' assets until

             further ordered by this Court.

6.       Any banks, savings and loan associations, payment processors, or other financial

         institutions, for any Defendant or any of Defendants' Online Marketplace Accounts or

         websites, shall within three (3) business days of receipt of this Order:

             a. Locate all accounts and funds connected to Defendants, or Defendants'

             Online Marketplace Accounts, including, but not limited to, any accounts

             connected to the information listed in Schedule A hereto or the email addresses

             identified in Exhibit 2 to the Declaration of Todd Richards; and

           b. Restrain and enjoin such accounts from receiving, transferring or disposing of

             any money or other of Defendants' assets until further ordered by this Court.

7.      WHAM-O may provide notice of these proceedings to Defendants, including notice of the

         preliminary injunction hearing and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

         electronically publishing a link to the Complaint, this Order and other relevant documents

         on a website, or by sending an e-mail to the e-mail addresses identified in Exhibit 2 to the

         Declaration of Todd Richards and any e-mail addresses provided for Defendants by third

         parties that includes a link to said website. The Clerk of Court is directed to issue a single

         original summons in the name of atmjp and all other Defendants identified in Complaint

         that shall apply to all Defendants. The combination of providing notice via electronic


                                                   7
     Case:
      Case:1:20-cv-05685
     Case:  1:20-cv-04202Document
           1:21-cv-00973  Document#:
                         Document  #:25-2
                                  #:  23 Filed:
                                     12-2 Filed:
                                           Filed:08/18/20
                                                  10/21/20
                                                  04/19/21Page
                                                           Page
                                                           Page899ofof
                                                                    of14
                                                                       37
                                                                       37PageID
                                                                          PageID
                                                                          PageID#:2492
                                                                                 #:1375
                                                                                  #:197




         publication and e-mail, along with any notice that Defendants receive from Online

         Marketplace Accounts and payment processors, shall constitute notice reasonably

         calculated under all circumstances to apprise Defendants of the pendency of the action and

         afford them the opportunity to present their objections.

8.       Any Defendants that are subject to this Order may appear and move to dissolve or modify

         the Order on two days' notice to WHAM-O or on shorter notice as set by this Court.

9.       The $10,000 bond posted by WHAM-O shall remain with the Court until a Final disposition

         of this case or until this Preliminary Injunction is terminated.


Dated: August 18, 2020




                                         ______________________________
                                         U.S. District Court Judge




                                                    8
 Case:
  Case:1:20-cv-05685
 Case:   1:20-cv-04162Document
        1:21-cv-00973  Document#:
                      Document  #:#:25-2
                                      35 Filed:
                                     12-2Filed:
                                          Filed:08/18/20
                                                10/21/20
                                                 04/19/21Page
                                                         Page
                                                          Page110ofof
                                                                10  3137
                                                                    of  PageID
                                                                       37PageID#:6604
                                                                          PageID #:1376
                                                                                  #:198




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LUXOTTICA GROUP S.p.A. and OAKLEY,
INC.,                                                 Case No. 20-cv-04162

                        Plaintiffs,                   Judge Thomas M. Durkin

       v.                                             Magistrate Judge Sheila M. Finnegan

THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,
                        Defendants.


                           PRELIMINARY INJUNCTION ORDER

       THIS CAUSE being before the Court on Plaintiffs Luxottica Group S.p.A.’s (“Luxottica”)

and Oakley, Inc.’s (“Oakley”) (collectively, “Plaintiffs”) Motion for Entry of a Preliminary

Injunction, and this Court having heard the evidence before it hereby GRANTS Plaintiffs’ Motion

for Entry of a Preliminary Injunction in its entirety against the defendants identified on Schedule

A to the Complaint and attached hereto (collectively, the “Defendants”).

       THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. Specifically, Defendants have targeted sales to Illinois residents by setting up

and operating e-commerce stores that target United States consumers using one or more Seller

Aliases, offer shipping to the United States, including Illinois, accept payment in U.S. dollars, and

have sold products using infringing and counterfeit versions of the Plaintiffs’ federally registered

trademarks (“Plaintiffs’ Trademarks”) to residents of Illinois. A list of the Plaintiffs’ Trademarks

is included in the below chart.



                                                 1
Case:
 Case:1:20-cv-05685
Case:   1:20-cv-04162Document
       1:21-cv-00973  Document#:
                     Document  #:#:25-2
                                     35 Filed:
                                    12-2Filed:
                                         Filed:08/18/20
                                               10/21/20
                                                04/19/21Page
                                                        Page
                                                         Page211ofof
                                                               11  3137
                                                                   of  PageID
                                                                      37PageID#:6605
                                                                         PageID #:1377
                                                                                 #:199




Registration Number            Trademark                    Goods and Services
                                                    For: Ophthalmic products and
                                                    accessories-namely, sunglasses;
     1,080,886                 RAY-BAN              eyeglasses; spectacles; lenses and
                                                    frames for sunglasses, eyeglasses,
                                                    and spectacles in class 9.
                                                    For: Goods made of leather and
                                                    imitation leather, namely, wallets,
                                                    card cases for business cards, calling
                                                    cards, name cards and credit cards in
     2,718,485                 RAY-BAN              class 18.

                                                    For: Clothing for men and women,
                                                    namely, polo shirts; headgear,
                                                    namely, berets and caps in class 25.
      595,513                 WAYFARER              For: Sun glasses in class 9.
     1,537,974               CLUBMASTER             For: Sunglasses in class 9.

                                                    For: Sun glasses, shooting glasses,
      650,499
                                                    and ophthalmic lenses in class 9.

                                                    For: Ophthalmic products and
                                                    accessories-namely, sunglasses;
                                                    eyeglasses; spectacles; lenses and
     1,093,658                                      frames for sunglasses, eyeglasses,
                                                    spectacles; and cases and other
                                                    protective covers for sunglasses,
                                                    eyeglasses, and spectacles in class 9.
                                                    For: Bags; namely, tote, duffle and
                                                    all purpose sports bags in class 18.

                                                    For: Cloths for cleaning opthalmic
     1,726,955
                                                    products in class 21.

                                                    For: Clothing and headgear; namely,
                                                    hats in class 25.


     1,320,460                                      For: Sunglasses and carrying cases
                                                    therefor in class 9.




                                          2
Case:
 Case:1:20-cv-05685
Case:   1:20-cv-04162Document
       1:21-cv-00973  Document#:
                     Document  #:#:25-2
                                     35 Filed:
                                    12-2Filed:
                                         Filed:08/18/20
                                               10/21/20
                                                04/19/21Page
                                                        Page
                                                         Page312ofof
                                                               12  3137
                                                                   of  PageID
                                                                      37PageID#:6606
                                                                         PageID #:1378
                                                                                 #:200




                                                    For: Sunglasses, eyeglasses, lenses
     3,522,603                                      for eyeglasses, eyeglasses frames,
                                                    and cases for eyeglasses in class 9.


                                                    For: Sunglasses and accessories for
                                                    sunglasses, namely, replacement
     1,521,599                  OAKLEY
                                                    lenses, ear stems and nose pieces in
                                                    class 9.



                                                    For: Clothing, namely, shirts and
     1,522,692                  OAKLEY
                                                    hats in class 25.




     1,552,583                  OAKLEY              For: Goggles in class 9.



                                                    For: Clothing, headwear and
                                                    footwear and footwear, namely,
                                                    sport shirts, jerseys, shirts, jackets,
     2,293,046                  OAKLEY              vests, sweatshirts, pullovers, coats,
                                                    ski pants, headwear, caps, shoes,
                                                    athletic footwear, all purpose sports
                                                    footwear and socks in class 25.




                                          3
Case:
 Case:1:20-cv-05685
Case:   1:20-cv-04162Document
       1:21-cv-00973  Document#:
                     Document  #:#:25-2
                                     35 Filed:
                                    12-2Filed:
                                         Filed:08/18/20
                                               10/21/20
                                                04/19/21Page
                                                        Page
                                                         Page413ofof
                                                               13  3137
                                                                   of  PageID
                                                                      37PageID#:6607
                                                                         PageID #:1379
                                                                                 #:201




                                                    For: Prescription eyewear, namely,
                                                    sunglasses and spectacles; eyewear
                                                    containing electronics devices,
                                                    namely, protective eyewear,
                                                    eyeglasses, sunglasses and
                                                    spectacles; electronics, namely
                                                    portable digital electronic devices
                                                    for recording, organizing, and
                                                    reviewing text, data and audio files;
                                                    computer software for use in
                                                    recording, organizing, and reviewing
                                                    text, data and audio files on portable
                                                    digital electronic devices;
                                                    transmitters, receivers, speakers and
     3,153,943                  OAKLEY              parts thereof for use with cellular,
                                                    wireless computer and telephone
                                                    communication systems;
                                                    communication devices for use on
                                                    eyewear, namely earpieces,
                                                    transmitters, receivers, speakers and
                                                    parts thereof for use with cellular,
                                                    wireless computer and telephone
                                                    communication systems; wearable
                                                    audio visual display, namely,
                                                    protective eyewear, eyeglasses,
                                                    sunglasses and spectacles containing
                                                    an audio visual display; wireless
                                                    telecommunications modules in
                                                    class 9.
                                                    For: Retail store services and on-line
                                                    retail store services featuring
                                                    eyewear, replacement lenses,
                                                    eyewear nosepiece kits, clothing,
     3,771,517                  OAKLEY
                                                    headwear, footwear, watches,
                                                    decals, electronics devices, posters,
                                                    athletic bags, handbags, backpacks
                                                    and luggage in class 35.




                                          4
Case:
 Case:1:20-cv-05685
Case:   1:20-cv-04162Document
       1:21-cv-00973  Document#:
                     Document  #:#:25-2
                                     35 Filed:
                                    12-2Filed:
                                         Filed:08/18/20
                                               10/21/20
                                                04/19/21Page
                                                        Page
                                                         Page514ofof
                                                               14  3137
                                                                   of  PageID
                                                                      37PageID#:6608
                                                                         PageID #:1380
                                                                                 #:202




                                                    For: Protective and/or anti-glare
                                                    eyewear, namely sunglasses,
                                                    goggles, spectacles and their parts
                                                    and accessories, namely replacement
     1,980,039                                      lenses, earstems, frames, nose pieces
                                                    and foam strips; cases specially
                                                    adapted for protective and/or anti-
                                                    glare eyewear and their parts and
                                                    accessories in class 9.
                                                    For: Goggles, sunglasses, and
                                                    protective pads for elbows, feet and
                                                    knees in class 9.
                                                    For: Clothing - namely t-shirts;
     1,356,297
                                                    gloves; racing pants; hats;
                                                    sweatshirts; sport shirts, jackets,
                                                    jeans, jerseys and ski pants, jackets,
                                                    hats, gloves and socks in class 25.

                                                    For: Sunglasses and accessories for
                                                    sunglasses, namely, replacement
     1,519,596                                      lenses, ear stems and nose pieces in
                                                    class 9.

                                                    For: Clothing, namely, t-shirts,
                                                    beach-wear, blouses, sports shirts,
                                                    jerseys, swimwear, swimtrunks,
                                                    shorts, underwear, shirts, pants,
                                                    racing pants, ski and snowboard
                                                    pants and jackets, jeans, vests,
                                                    jackets, wetsuits, sweaters,
     3,496,633                                      pullovers, coats, sweatpants,
                                                    headwear, namely, hats, caps, visors
                                                    and footwear, namely, wetsuit
                                                    booties, shoes, sandals, athletic
                                                    footwear, all purpose sports
                                                    footwear, thongs and boots in class
                                                    25.




                                          5
Case:
 Case:1:20-cv-05685
Case:   1:20-cv-04162Document
       1:21-cv-00973  Document#:
                     Document  #:#:25-2
                                     35 Filed:
                                    12-2Filed:
                                         Filed:08/18/20
                                               10/21/20
                                                04/19/21Page
                                                        Page
                                                         Page615ofof
                                                               15  3137
                                                                   of  PageID
                                                                      37PageID#:6609
                                                                         PageID #:1381
                                                                                 #:203




                                                    For: Protective eyewear, namely
                                                    spectacles, prescription eyewear,
                                                    anti glare glasses and sunglasses and
                                                    their parts and accessories, namely
                                                    replacement lenses, frames,
                                                    earstems, and nose pieces; cases
                                                    specially adapted for spectacles and
                                                    sunglasses and their parts and
                                                    accessories; and protective clothing,
                                                    namely, racing pants in class 9.


     3,331,124                                      For: Clothing, namely, t-shirts,
                                                    beach-wear, blouses, sports shirts,
                                                    jerseys, swimwear, swimtrunks,
                                                    shorts, underwear, shirts, pants, ski
                                                    and snowboard pants and jackets,
                                                    jeans, vests, jackets, wetsuits,
                                                    sweaters, pullovers, coats,
                                                    sweatpants, headwear, namely, hats,
                                                    caps, visors and footwear, namely
                                                    wetsuit booties, shoes, sandals,
                                                    athletic footwear, all purpose sports
                                                    footwear, thongs and boots in class
                                                    25.
                                                    For: Protective eyewear, namely
                                                    spectacles, prescription eyewear,
                                                    anti glare glasses and sunglasses and
                                                    their parts and accessories, namely
     3,151,994                                      replacement lenses, frames,
                                                    earstems, and nose pieces; cases
                                                    specially adapted for spectacles and
                                                    sunglasses and their parts and
                                                    accessories in class 9.
                                                    For: Retail store services and on-line
                                                    retail store services featuring
                                                    eyewear, replacement lenses,
                                                    eyewear nosepiece kits, clothing,
     3,771,516                                      headwear, footwear, watches,
                                                    decals, electronics devices, posters,
                                                    athletic bags, handbags, backpacks
                                                    and luggage in class 35.




                                          6
Case:
 Case:1:20-cv-05685
Case:   1:20-cv-04162Document
       1:21-cv-00973  Document#:
                     Document  #:#:25-2
                                     35 Filed:
                                    12-2Filed:
                                         Filed:08/18/20
                                               10/21/20
                                                04/19/21Page
                                                        Page
                                                         Page716ofof
                                                               16  3137
                                                                   of  PageID
                                                                      37PageID#:6610
                                                                         PageID #:1382
                                                                                 #:204




                                                    For: Clothing, namely, T-shirts,
                                                    beachwear, blouses, sports shirts,
                                                    jerseys, shorts, shirts, pants, racing
                                                    pants, ski pants, vests, jackets,
     2,300,245                                      sweaters, pullovers, coats,
                                                    sweatpants, sweatshirts, headwear,
                                                    namely, hats, caps, and footwear,
                                                    namely, shoes, athletic footwear, all
                                                    purpose sports footwear in class 25.

                                                    For: Printed material, namely decals
     1,927,106                                      and stickers in class 16.

                                                    For: Protective and/or anti-glare
                                                    eyewear, namely sunglasses,
                                                    goggles, spectacles and their parts
                                                    and accessories, namely replacement
                                                    lenses, earstems, frames, nose pieces
                                                    and foam strips; cases specially
     1,984,501                                      adapted for protective and/or anti-
                                                    glare eyewear and their parts and
                                                    accessories in class 9.

                                                    For: Clothing and headwear, namely
                                                    T-shirts, sweatshirts, jackets, hats,
                                                    and caps in class 25.

     5,109,790                                      For: Gloves in class 25.

                                                    For: Eyewear, namely, sunglasses,
                                                    sports goggles, spectacles and their
                                                    parts and accessories, namely,
                                                    replacement lenses, ear stems,
     4,407,750                CROSSLINK             frames, nose pieces and foam strips;
                                                    cases specially adapted for eyewear
                                                    and their parts and accessories in
                                                    class 9.




                                          7
Case:
 Case:1:20-cv-05685
Case:   1:20-cv-04162Document
       1:21-cv-00973  Document#:
                     Document  #:#:25-2
                                     35 Filed:
                                    12-2Filed:
                                         Filed:08/18/20
                                               10/21/20
                                                04/19/21Page
                                                        Page
                                                         Page817ofof
                                                               17  3137
                                                                   of  PageID
                                                                      37PageID#:6611
                                                                         PageID #:1383
                                                                                 #:205




                                                    For: Protective eyewear, namely,
                                                    spectacles, prescription eyewear,
                                                    anti glare glasses and sunglasses and
                                                    their parts and accessories, namely,
     3,733,882                  IRIDIUM             replacement lenses, frames,
                                                    earstems, and nose pieces; cases
                                                    specially adapted for spectacles and
                                                    sunglasses and their parts and
                                                    accessories in class 9.
                                                    For: Eyewear, namely, sunglasses,
                                                    goggles, spectacles and their parts
                                                    and accessories, namely,
                                                    replacement lenses, ear stems,
     4,827,569               JAWBREAKER             frames, nose pieces and foam strips;
                                                    cases specifically adapted for
                                                    eyewear and their parts and
                                                    accessories in class 9.
                                                    For: Eyewear, namely, sunglasses,
                                                    sports goggles, spectacles and their
                                                    parts and accessories, namely,
                                                    replacement lenses, ear stems,
     4,407,749               RADARLOCK              frames, nose pieces and foam strips;
                                                    cases specially adapted for eyewear
                                                    and their parts and accessories in
                                                    class 9.
                                                    For: Protective eyewear, namely,
                                                    spectacles, prescription eyewear,
                                                    anti glare glasses and sunglasses and
                                                    their parts and accessories, namely,
     3,489,952                  OIL RIG             replacement lenses, frames,
                                                    earstems, and nose pieces; cases
                                                    specially adapted for spectacles and
                                                    sunglasses and their parts and
                                                    accessories in class 9.

                                                    For: Eyewear, namely sunglasses
                                                    and accessories for sunglasses,
     4,194,197                FROGSKINS             namely, replacement lenses, ear
                                                    stems and nose pieces in class 9.




                                          8
Case:
 Case:1:20-cv-05685
Case:   1:20-cv-04162Document
       1:21-cv-00973  Document#:
                     Document  #:#:25-2
                                     35 Filed:
                                    12-2Filed:
                                         Filed:08/18/20
                                               10/21/20
                                                04/19/21Page
                                                        Page
                                                         Page918ofof
                                                               18  3137
                                                                   of  PageID
                                                                      37PageID#:6612
                                                                         PageID #:1384
                                                                                 #:206




                                                    For: Eyewear, namely, sunglasses,
                                                    goggles, spectacles and their parts
                                                    and accessories, namely,
                                                    replacement lenses, ear stems,
     4,847,461                   FLAK               frames, nose pieces and foam strips;
                                                    cases specifically adapted for
                                                    eyewear and their parts and
                                                    accessories in class 9.
                                                    For: Protective eyewear, namely,
                                                    spectacles, prescription eyewear,
                                                    anti glare glasses and sunglasses and
                                                    their parts and accessories, namely,
     3,379,110                  RADAR               replacement lenses, frames,
                                                    earstems, and nose pieces; cases
                                                    specially adapted for spectacles and
                                                    sunglasses and their parts and
                                                    accessories in class 9.
                                                    For: Eyewear, namely, sunglasses,
                                                    goggles, spectacles and their parts
                                                    and accessories, namely,
                                                    replacement lenses, ear stems,
     5,026,399                   LATCH              frames, nose pieces and foam strips;
                                                    cases specifically adapted for
                                                    eyewear and their parts and
                                                    accessories in class 9.
                                                    For: Protective and anti-glare
                                                    eyewear, namely, sunglasses,
                                                    goggles, spectacles and their parts
                                                    and accessories, namely,
     4,822,664              SI TOMBSTONE            replacement lenses, ear stems,
                                                    frames, nose pieces and foam strips;
                                                    cases specifically adapted for
                                                    protective and anti-glare eyewear in
                                                    class 9.
                                                    For: Protective eyewear, namely
                                                    spectacles, prescription eyewear,
                                                    anti glare glasses and sunglasses and
                                                    their parts and accessories, namely
     3,245,494                  GASCAN              replacement lenses, frames,
                                                    earstems, and nose pieces; cases
                                                    specially adapted for spectacles and
                                                    sunglasses and their parts and
                                                    accessories in class 9.



                                          9
Case:
 Case:1:20-cv-05685
Case:  1:20-cv-04162Document
       1:21-cv-00973 Document#:
                     Document #:25-2
                              #: 35 Filed:
                                 12-2Filed:
                                      Filed:08/18/20
                                             10/21/20
                                              04/19/21Page
                                                       Page
                                                       Page10
                                                            19
                                                             19ofof
                                                                  of31
                                                                     37
                                                                      37PageID
                                                                         PageID
                                                                         PageID#:6613
                                                                                #:1385
                                                                                 #:207




                                                    For: Eyewear, namely, sunglasses in
     4,956,691               TRIGGERMAN             class 9.
                                                    For: Protective eyewear, namely,
                                                    spectacles, prescription eyewear,
                                                    anti glare glasses and sunglasses and
                                                    their parts and accessories, namely,
     3,680,975              FIVES SQUARED           replacement lenses, frames,
                                                    earstems, and nose pieces; cases
                                                    specially adapted for spectacles and
                                                    sunglasses and their parts and
                                                    accessories in class 9.
                                                    For: Protective eyewear, namely
                                                    spectacles, prescription eyewear,
                                                    namely, spectacles and sunglasses,
                                                    anti-glare glasses and sunglasses and
     2,900,432                   VALVE              parts thereof, namely replacement
                                                    lenses, frames, earstems, and nose
                                                    pieces; cases specially adapted for
                                                    spectacles and sunglasses in class 9.
                                                    For: Protective eyewear, namely,
                                                    spectacles, prescription eyewear,
                                                    anti glare glasses and sunglasses and
                                                    their parts and accessories, namely,
     3,941,018                   PATH               replacement lenses, frames,
                                                    earstems, and nose pieces; cases
                                                    specially adapted for spectacles and
                                                    sunglasses and their parts and
                                                    accessories in class 9.
                                                    For: Protective eyewear, namely,
                                                    spectacles, prescription eyewear,
                                                    anti glare glasses and sunglasses and
                                                    their parts and accessories, namely,
     5,026,407            JUPITER SQUARED           replacement lenses, frames,
                                                    earstems, and nose pieces; cases
                                                    specially adapted for spectacles and
                                                    sunglasses and their parts and
                                                    accessories in class 9.




                                         10
Case:
 Case:1:20-cv-05685
Case:  1:20-cv-04162Document
       1:21-cv-00973 Document#:
                     Document #:25-2
                              #: 35 Filed:
                                 12-2Filed:
                                      Filed:08/18/20
                                             10/21/20
                                              04/19/21Page
                                                       Page
                                                       Page11
                                                            20
                                                             20ofof
                                                                  of31
                                                                     37
                                                                      37PageID
                                                                         PageID
                                                                         PageID#:6614
                                                                                #:1386
                                                                                 #:208




                                                    For: Protective eyewear, namely,
                                                    spectacles, prescription eyewear,
                                                    anti glare glasses and sunglasses and
                                                    their parts and accessories, namely,
     4,136,113                 BATWOLF              replacement lenses, frames, ear
                                                    stems, and nose pieces; cases
                                                    specially adapted for spectacles and
                                                    sunglasses and their parts and
                                                    accessories in class 9.
                                                    For: Protective eyewear; namely,
                                                    goggles, anti-glare glasses;
                                                    sunglasses and their parts; namely,
     1,701,476                 M FRAME              lenses, replacement lenses, frames,
                                                    earstems and nose pieces; cases
                                                    specially adapted for sunglasses and
                                                    their parts in class 9.
                                                    For: Protective and/or anti-glare
                                                    eyewear, namely, sunglasses,
                                                    goggles, spectacles and their parts
                                                    and accessories including
                                                    replacement lenses, earstems,
     2,054,810            STRAIGHT JACKET           frames, nose pieces and foam strips;
                                                    cases specially adapted for
                                                    protective and/or anti-glare eyewear
                                                    and their parts and accessories in
                                                    class 9.
                                                    For: Protective eyewear, namely,
                                                    spectacles, prescription eyewear,
                                                    anti glare glasses and sunglasses and
                                                    their parts and accessories, namely,
                             FLAK JACKET            replacement lenses, frames,
     3,379,109
                                                    earstems, and nose pieces; cases
                                                    specially adapted for spectacles and
                                                    sunglasses and their parts and
                                                    accessories in class 9.
                                                    For: Eyewear, namely, sunglasses,
                                                    goggles, spectacles and their parts
                                                    and accessories, namely,
                                                    replacement lenses, ear stems,
     4,756,605                 BADMAN               frames, nose pieces and foam strips;
                                                    cases specifically adapted for
                                                    eyewear and their parts and
                                                    accessories in class 9.



                                         11
Case:
 Case:1:20-cv-05685
Case:  1:20-cv-04162Document
       1:21-cv-00973 Document#:
                     Document #:25-2
                              #: 35 Filed:
                                 12-2Filed:
                                      Filed:08/18/20
                                             10/21/20
                                              04/19/21Page
                                                       Page
                                                       Page12
                                                            21
                                                             21ofof
                                                                  of31
                                                                     37
                                                                      37PageID
                                                                         PageID
                                                                         PageID#:6615
                                                                                #:1387
                                                                                 #:209




                                                    For: Eyewear, namely, sunglasses,
                                                    goggles, spectacles and their parts
                                                    and accessories, namely,
                                                    replacement lenses, ear stems,
     4,618,566                  TINCAN              frames, nose pieces and foam strips;
                                                    cases specifically adapted for
                                                    eyewear and their parts and
                                                    accessories in class 9.
                                                    For: Protective and/or antiglare
                                                    eyewear, namely, sunglasses,
                                                    goggles, spectacles and their parts
                                                    and accessories, namely,
                                                    replacement lenses, earstems,
     2,106,614               SQUARE WIRE            frames, nose pieces, and foam strips;
                                                    cases specially adapted for
                                                    protective and/or antiglare eyewear
                                                    and their parts and accessories in
                                                    class 9.
                                                    For: Protective and/or anti-glare
                                                    eyewear, namely sunglasses,
                                                    goggles, spectacles and their parts
                                                    and accessories, namely replacement
     1,952,697                  JACKET              lenses, earstems, frames, nose pieces
                                                    and foam strips; cases specially
                                                    adapted for protective and/or anti-
                                                    glare eyewear in class 9.
                                                    For: Protective eyewear, namely,
                                                    spectacles, prescription eyewear,
                                                    anti glare glasses and sunglasses and
                                                    their parts and accessories, namely,
     3,468,824                   HIJINX             replacement lenses, frames,
                                                    earstems, and nose pieces; cases
                                                    specially adapted for spectacles and
                                                    sunglasses and their parts and
                                                    accessories in class 9.


                                                    For: Protective eyewear, namely,
     2,087,464                 O FRAME              goggles and replacement parts for
                                                    goggles in class 9.




                                          12
Case:
 Case:1:20-cv-05685
Case:  1:20-cv-04162Document
       1:21-cv-00973 Document#:
                     Document #:25-2
                              #: 35 Filed:
                                 12-2Filed:
                                      Filed:08/18/20
                                             10/21/20
                                              04/19/21Page
                                                       Page
                                                       Page13
                                                            22
                                                             22ofof
                                                                  of31
                                                                     37
                                                                      37PageID
                                                                         PageID
                                                                         PageID#:6616
                                                                                #:1388
                                                                                 #:210




                                                    For: Protective eyewear, namely,
     2,087,466                 E FRAME              goggles and replacement parts for
                                                    goggles in class 9.



                                                    For: Sporting goods, namely goggles
                                                    and replacement parts for goggles
     3,126,622                 CROWBAR              for skiing, snowboarding and
                                                    motocross in class 9.

                                                    For: Protective eyewear; namely,
                                                    spectacles, goggles, antiglare glasses
                                                    and sunglasses, and their parts and
                                                    accessories; namely, replacement
     1,778,325                  HYBRID              lenses, frames, earstems and nose
                                                    pieces; cases specially adapted to
                                                    hold spectacles and sunglasses and
                                                    their parts and accessories in class 9.


                                                    For: Protective and/or anti-glare
     2,250,767                  ROMEO               eyewear, namely, sunglasses, and
                                                    spectacles in class 9.


                                                    For: Eyewear, namely, sunglasses,
                                                    goggles for sports, spectacles and
                                                    their parts and accessories, namely,
                                                    replacement lenses, ear stems,
     5,636,292                HOLBROOK              frames, nose pieces and foam strips;
                                                    cases specifically adapted for
                                                    eyewear and their parts and
                                                    accessories in class 9.

                                                    For: Protective eyewear, namely,
                                                    spectacles, anti-glare glasses and
     2,393,107                                      sunglasses and parts thereof, namely
                                                    frames and earstems in class 9.




                                         13
 Case:
  Case:1:20-cv-05685
 Case:  1:20-cv-04162Document
        1:21-cv-00973 Document#:
                      Document #:25-2
                               #: 35 Filed:
                                  12-2Filed:
                                       Filed:08/18/20
                                              10/21/20
                                               04/19/21Page
                                                        Page
                                                        Page14
                                                             23
                                                              23ofof
                                                                   of31
                                                                      37
                                                                       37PageID
                                                                          PageID
                                                                          PageID#:6617
                                                                                 #:1389
                                                                                  #:211




                                                          For: Protective eyewear, namely,
                                                          spectacles, anti-glare glasses, and
       2,403,609                                          sunglasses and parts thereof,
                                                          namely, frames and earstems in
                                                          class 9.

                                                          For: protective and/or anti-glare
                                                          eyewear, namely, sunglasses,
                                                          spectacles, and their parts and
                                                          accessories, namely, replacement
       2,388,070                     JULIET               lenses, earstems, frames, nose pieces
                                                          and foam strips; cases specially
                                                          adapted for protective and/or anti-
                                                          glare eyewear and their parts and
                                                          accessories in class 9.
                                                          For: protective and/or anti-glare
                                                          eyewear, namely sunglasses,
                                                          spectacles, goggles and their parts
                                                          and accessories, namely replacement
       2,155,819                   X-METAL                lenses, earstems, frames, nose pieces
                                                          and foam strips; glasses specially
                                                          adapted for protective and/or anti-
                                                          glare eyewear, and their parts and
                                                          accessories in class 9.
                                                          For: Protective and/or anti-glare
                                                          eyewear, namely, sunglasses,
                                                          spectacles and their parts and
                                                          accessories, namely, replacement
                                                          lenses, earstems, frames, nose pieces
       4,813,708                                          and foam strips; cases specially
                                                          adapted for protective and/or anti-
                                                          glare eyewear, their parts and their
                                                          accessories, namely, replacement
                                                          lenses, earstems, frames, nose pieces
                                                          and foam strips in class 9.

       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65.   Evidence submitted in support of this Motion and in support of Plaintiffs’

previously granted Motion for Entry of a Temporary Restraining Order establishes that Plaintiffs

                                              14
 Case:
  Case:1:20-cv-05685
 Case:  1:20-cv-04162Document
        1:21-cv-00973 Document#:
                      Document #:25-2
                               #: 35 Filed:
                                  12-2Filed:
                                       Filed:08/18/20
                                              10/21/20
                                               04/19/21Page
                                                        Page
                                                        Page15
                                                             24
                                                              24ofof
                                                                   of31
                                                                      37
                                                                       37PageID
                                                                          PageID
                                                                          PageID#:6618
                                                                                 #:1390
                                                                                  #:212




have demonstrated a likelihood of success on the merits; that no remedy at law exists; and that

Plaintiffs will suffer irreparable harm if the injunction is not granted. Specifically, Plaintiffs have

proved a prima facie case of trademark infringement because (1) Plaintiffs’ Trademarks are

distinctive marks and are registered with the U.S. Patent and Trademark Office on the Principal

Register, (2) Defendants are not licensed or authorized to use any of Plaintiffs’ Trademarks, and

(3) Defendants’ use of Plaintiffs’ Trademarks is causing a likelihood of confusion as to the origin

or sponsorship of Defendants’ products with Plaintiffs. Furthermore, Defendants’ continued and

unauthorized use of Plaintiffs’ Trademarks irreparably harms Plaintiffs through diminished

goodwill and brand confidence, damage to Plaintiffs’ reputation, loss of exclusivity, and loss of

future sales. Monetary damages fail to address such damage and, therefore, Plaintiffs have an

inadequate remedy at law. Moreover, the public interest is served by entry of this Preliminary

Injunction to dispel the public confusion created by Defendants’ actions. As such, this Court

orders that:

1.     Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

       and all persons acting for, with, by, through, under or in active concert with them be

       preliminarily enjoined and restrained from:

       a. using Plaintiffs’ Trademarks or any reproductions, counterfeit copies or colorable

           imitations thereof in any manner in connection with the distribution, marketing,

           advertising, offering for sale, or sale of any product that is not a genuine Plaintiffs’

           Product or not authorized by Plaintiffs to be sold in connection with Plaintiffs’

           Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           Plaintiffs’ Product or any other product produced by Plaintiffs, that is not Plaintiffs’ or



                                                  15
 Case:
  Case:1:20-cv-05685
 Case:  1:20-cv-04162Document
        1:21-cv-00973 Document#:
                      Document #:25-2
                               #: 35 Filed:
                                  12-2Filed:
                                       Filed:08/18/20
                                              10/21/20
                                               04/19/21Page
                                                        Page
                                                        Page16
                                                             25
                                                              25ofof
                                                                   of31
                                                                      37
                                                                       37PageID
                                                                          PageID
                                                                          PageID#:6619
                                                                                 #:1391
                                                                                  #:213




         not produced under the authorization, control or supervision of Plaintiffs and approved

         by Plaintiffs for sale under Plaintiffs’ Trademarks;

      c. committing any acts calculated to cause consumers to believe that Defendants’ products

         are those sold under the authorization, control or supervision of Plaintiffs, or are

         sponsored by, approved by, or otherwise connected with Plaintiffs;

      d. further infringing Plaintiffs’ Trademarks and damaging Plaintiffs’ goodwill; and

      e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

         storing, distributing, returning, or otherwise disposing of, in any manner, products or

         inventory not manufactured by or for Plaintiffs, nor authorized by Plaintiffs to be sold

         or offered for sale, and which bear any of Plaintiffs’ trademarks, including the

         Plaintiffs’ Trademarks, or any reproductions, counterfeit copies or colorable imitations

         thereof.

2.    The domain name registries for the Domain Names, including, but not limited to, VeriSign,

      Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public Interest Registry,

      within five (5) business days of receipt of this Order, shall, at Plaintiffs’ choosing:

      a. unlock and change the registrar of record for the Domain Names to a registrar of

         Plaintiffs’ selection until further ordered by this Court; or

      b. disable the Domain Names and make them inactive and untransferable until further

         ordered by this Court.

3.    The domain name registrars, including, but not limited to, GoDaddy Operating Company,

      LLC (“GoDaddy”), Name.com, PDR LTD. d/b/a PublicDomainRegistry.com (“PDR”),

      and Namecheap Inc. (“Namecheap”), within five (5) business days of receipt of this Order,

      shall take any steps necessary to transfer the Domain Names to a registrar account of



                                                16
 Case:
  Case:1:20-cv-05685
 Case:  1:20-cv-04162Document
        1:21-cv-00973 Document#:
                      Document #:25-2
                               #: 35 Filed:
                                  12-2Filed:
                                       Filed:08/18/20
                                              10/21/20
                                               04/19/21Page
                                                        Page
                                                        Page17
                                                             26
                                                              26ofof
                                                                   of31
                                                                      37
                                                                       37PageID
                                                                          PageID
                                                                          PageID#:6620
                                                                                 #:1392
                                                                                  #:214




      Plaintiffs’ selection so that the Domain Names can be redirected or disabled until further

      ordered by this Court.

4.    Upon Plaintiffs’ request, any third party with actual notice of this Order who is providing

      services for any of the Defendants, or in connection with any of the Online Marketplaces

      and Domain Names, including, without limitation, any online marketplace platforms such

      as eBay, Inc. (“eBay”), AliExpress, Alibaba, Group Holding Ltd. (“Alibaba”),

      Amazon.com, Inc. (“Amazon”), ContextLogic Inc. d/b/a Wish.com (“Wish.com”), and

      Dhgate (collectively, the “Third Party Providers”) shall, within five (5) business days after

      receipt of such notice, provide to Plaintiffs expedited discovery, including copies of all

      documents and records in such person’s or entity’s possession or control relating to:

      a. the identities and locations of Defendants, their agents, servants, employees,

         confederates, attorneys, and any persons acting in concert or participation with them,

         including all known contact information and all associated e-mail addresses;

      b. the nature of Defendants’ operations and all associated sales, methods of payment for

         services and financial information, including, without limitation, identifying

         information associated with the Online Marketplaces, the Domain Names, and

         Defendants’ financial accounts, as well as providing a full accounting of Defendants’

         sales and listing history related to their respective Online Marketplaces and Domain

         Names; and

      c. any financial accounts owned or controlled by Defendants, including their agents,

         servants, employees, confederates, attorneys, and any persons acting in concert or

         participation with them, including such accounts residing with or under the control of

         any banks, savings and loan associations, payment processors or other financial



                                               17
 Case:
  Case:1:20-cv-05685
 Case:  1:20-cv-04162Document
        1:21-cv-00973 Document#:
                      Document #:25-2
                               #: 35 Filed:
                                  12-2Filed:
                                       Filed:08/18/20
                                              10/21/20
                                               04/19/21Page
                                                        Page
                                                        Page18
                                                             27
                                                              27ofof
                                                                   of31
                                                                      37
                                                                       37PageID
                                                                          PageID
                                                                          PageID#:6621
                                                                                 #:1393
                                                                                  #:215




         institutions, including, without limitation, PayPal Inc. (“PayPal”), Alipay, Alibaba, Ant

         Financial Services Group (“Ant Financial”), Amazon Pay, Wish.com, or other

         merchant account providers, payment providers, third party processors, and credit card

         associations (e.g., MasterCard and VISA).

5.    Upon Plaintiffs’ request, those with notice of the injunction, including the Third Party

      Providers as defined in Paragraph 4, shall within five (5) business days after receipt of such

      notice, disable and cease displaying any advertisements used by or associated with

      Defendants in connection with the sale of counterfeit and infringing goods using the

      Plaintiffs’ Trademarks.

6.    Defendants shall be temporarily and preliminarily restrained and enjoined from

      transferring or disposing of any money or other of Defendants’ assets until further ordered

      by this Court.

7.    Any Third Party Providers, including PayPal, Alipay, Alibaba, Ant Financial, Wish.com,

      and Amazon Pay, shall, within five (5) business days of receipt of this Order:

      a. locate all accounts and funds connected to Defendants, the Seller Aliases, Online

         Marketplaces, and Domain Names, including, but not limited to, any financial accounts

         connected to the information listed in Schedule A hereto, the e-mail addresses

         identified in Exhibits 5 and 6 to the Declaration of Jason Groppe, and any e-mail

         addresses provided for Defendants by third parties; and

      b. restrain and enjoin any such accounts or funds from transferring or disposing of any

         money or other of Defendants’ assets until further ordered by this Court.

8.    Plaintiffs are authorized to issue expedited written discovery, pursuant to the Federal Rules

      of Civil Procedure 33, 34 and 36, related to:



                                               18
 Case:
  Case:1:20-cv-05685
 Case:  1:20-cv-04162Document
        1:21-cv-00973 Document#:
                      Document #:25-2
                               #: 35 Filed:
                                  12-2Filed:
                                       Filed:08/18/20
                                              10/21/20
                                               04/19/21Page
                                                        Page
                                                        Page19
                                                             28
                                                              28ofof
                                                                   of31
                                                                      37
                                                                       37PageID
                                                                          PageID
                                                                          PageID#:6622
                                                                                 #:1394
                                                                                  #:216




      a. the identities and locations of Defendants, their agents, servants, employees,

         confederates, attorneys, and any persons acting in concert or participation with them,

         including all known contact information, including any and all associated e-mail

         addresses; and

      b. the nature of Defendants’ operations and all associated sales, methods of payment for

         services and financial information, including, without limitation, identifying

         information associated with the Online Marketplaces, Domain Names and Defendants’

         financial accounts, as well as providing a full accounting of Defendants’ sales and

         listing history related to their respective Online Marketplaces and Domain Names.

      Plaintiffs are authorized to issue any such expedited discovery requests via e-mail.

      Defendants shall respond to any such discovery requests within three (3) business days of

      being served via e-mail.

9.    Plaintiffs may provide notice of these proceedings to Defendants, including service of

      process pursuant to Fed. R. Civ. P. 4(f)(3) and any future motions, by electronically

      publishing a link to the Complaint, this Order and other relevant documents on a website

      to which the Domain Names which are transferred to Plaintiffs’ control will redirect, or by

      sending an e-mail to the e-mail addresses identified in Exhibits 5 and 6 to the Declaration

      of Jason Groppe and any e-mail addresses provided for Defendants by third parties that

      includes a link to said website. The Clerk of the Court is directed to issue a single original

      summons in the name of “The Partnerships and all other Defendants identified in the

      Complaint” that shall apply to all Defendants. The combination of providing notice via

      electronic publication or e-mail, along with any notice that Defendants receive from

      domain name registrars and payment processors, shall constitute notice reasonably



                                               19
 Case:
  Case:1:20-cv-05685
 Case:  1:20-cv-04162Document
        1:21-cv-00973 Document#:
                      Document #:25-2
                               #: 35 Filed:
                                  12-2Filed:
                                       Filed:08/18/20
                                              10/21/20
                                               04/19/21Page
                                                        Page
                                                        Page20
                                                             29
                                                              29ofof
                                                                   of31
                                                                      37
                                                                       37PageID
                                                                          PageID
                                                                          PageID#:6623
                                                                                 #:1395
                                                                                  #:217




      calculated under all circumstances to apprise Defendants of the pendency of the action and

      afford them the opportunity to present their objections.

10.   Schedule A to the Complaint [2], Exhibits 5 and 6 to the Declaration of Jason Groppe [13],

      [14] and the TRO [23] are unsealed.

11.   Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order as permitted by and in compliance with the Federal Rules of Civil Procedure and

      Northern District of Illinois Local Rules.

12.   The $10,000 bond posted by Plaintiffs shall remain with the Court until a Final disposition

      of this case or until this Preliminary Injunction is terminated.

                                             IT IS SO ORDERED.
Dated: August 17, 2020




                                             Thomas M. Durkin
                                             United States District Judge




                                                20
 Case:
  Case:1:20-cv-05685
 Case:   1:20-cv-03947Document
        1:21-cv-00973  Document#:
                      Document  #:#:25-2
                                      24 Filed:
                                     12-2Filed:
                                          Filed:08/05/20
                                                10/21/20
                                                 04/19/21Page
                                                         Page
                                                          Page130ofof
                                                                30  1637
                                                                    of  PageID
                                                                       37PageID#:4236
                                                                          PageID #:1396
                                                                                  #:218




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 CAMELBAK PRODUCTS, LLC,

         Plaintiff,                                              Civil Action No.: 1:20-cv-03947

 v.                                                              Judge Thomas M. Durkin
                                                                 Magistrate Judge Susan E. Cox
 THE PARTNERSHIPS AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

         Defendants.

                           PRELIMINARY INJUNCTION ORDER

       THIS CAUSE being before the Court on Plaintiff, CamelBak Products, LLC’s

(“CAMELBAK” or “Plaintiff”), Motion for a Preliminary Injunction, and this Court having heard

the evidence before it hereby GRANTS Plaintiff’s Motion for Entry of a Preliminary Injunction in

its entirety against the defendants identified in Schedule A (collectively, the “Defendants”).

       THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. “In the context of cases like this one, that means a plaintiff must show that each

defendant is actually operating an interactive website that is accessible in Illinois and that each

defendant has aimed such site at Illinois by standing ready, willing and able to ship its counterfeit

goods to customers in Illinois in particular (or otherwise has some sufficient voluntary contacts

with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated Ass’ns Identified

on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In this case, Plaintiff has presented

screenshot evidence that each Defendant Internet Store is reaching out to do business with Illinois

residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can and do purchase products using counterfeit versions of Plaintiff’s trademarks. See


                                                  1
 Case:
  Case:1:20-cv-05685
 Case:   1:20-cv-03947Document
        1:21-cv-00973  Document#:
                      Document  #:#:25-2
                                      24 Filed:
                                     12-2Filed:
                                          Filed:08/05/20
                                                10/21/20
                                                 04/19/21Page
                                                         Page
                                                          Page231ofof
                                                                31  1637
                                                                    of  PageID
                                                                       37PageID#:4237
                                                                          PageID #:1397
                                                                                  #:219




Docket No. 11 which includes screenshot evidence confirming that each Defendant Internet Store

does stand ready, willing and able to ship its counterfeit goods to customers in Illinois bearing

infringing and/or counterfeit versions of the CAMELBAK trademarks, U.S. Trademark

Registration Nos. 4,135,697 and 4,656,766 (“The CAMELBAK trademarks”).

       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of CAMELBAK’s

previously granted Motion for a Temporary Restraining Order establishes that CAMELBAK has

a likelihood of success on the merits; that no remedy at law exists; and that CAMELBAK will

suffer irreparable harm if the injunction is not granted.

       Specifically, CAMELBAK has proved a prima facie case of trademark infringement

because (1) the CAMELBAK trademarks are distinctive marks and are registered with the U.S.

Patent and Trademark Office on the Principal Register, (2) Defendants are not licensed or

authorized to use the CAMELBAK trademarks, and (3) Defendants’ use of the CAMELBAK

trademarks are causing a likelihood of confusion as to the origin or sponsorship of Defendants’

products with CAMELBAK. Furthermore, Defendants’ continued and unauthorized use of the

CAMELBAK trademarks irreparably harms CAMELBAK through diminished goodwill and

brand confidence, damage to CAMELBAK’s reputation, loss of exclusivity, and loss of future

sales. Monetary damages fail to address such damage and, therefore, CAMELBAK has an

inadequate remedy at law. Moreover, the public interest is served by entry of this Preliminary

Injunction to dispel the public confusion created by Defendants’ actions. Accordingly, this Court

orders that:


                                                  2
 Case:
  Case:1:20-cv-05685
 Case:   1:20-cv-03947Document
        1:21-cv-00973  Document#:
                      Document  #:#:25-2
                                      24 Filed:
                                     12-2Filed:
                                          Filed:08/05/20
                                                10/21/20
                                                 04/19/21Page
                                                         Page
                                                          Page332ofof
                                                                32  1637
                                                                    of  PageID
                                                                       37PageID#:4238
                                                                          PageID #:1398
                                                                                  #:220




1.    Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

      and all persons acting for, with, by, through, under or in active concert with them be

      temporarily enjoined and restrained from:

       a. using the CAMELBAK trademarks or any reproductions, counterfeit copies or

           colorable imitations thereof in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that is not a

           genuine CAMELBAK product or not authorized by CAMELBAK to be sold

           in connection with the CAMELBAK trademarks;

      b.   passing off, inducing, or enabling others to sell or pass off any product as a

           genuine CAMELBAK product or any other product produced by

           CAMELBAK, that is not CAMELBAK's or not produced under the

           authorization, control or supervision of CAMELBAK and approved by

           CAMELBAK for sale under the CAMELBAK trademarks;

      c.   committing any acts calculated to cause consumers to believe that Defendants'

           products are those sold under the authorization, control or supervision of

           CAMELBAK, or are sponsored by, approved by, or otherwise connected with

           CAMELBAK;

      d.   further infringing the CAMELBAK trademarks and damaging CAMELBAK's

           goodwill;

      e.   otherwise competing unfairly with CAMELBAK in any manner;

      f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or

           inventory not manufactured by or for CAMELBAK, nor authorized by


                                                3
 Case:
  Case:1:20-cv-05685
 Case:   1:20-cv-03947Document
        1:21-cv-00973  Document#:
                      Document  #:#:25-2
                                      24 Filed:
                                     12-2Filed:
                                          Filed:08/05/20
                                                10/21/20
                                                 04/19/21Page
                                                         Page
                                                          Page433ofof
                                                                33  1637
                                                                    of  PageID
                                                                       37PageID#:4239
                                                                          PageID #:1399
                                                                                  #:221




           CAMELBAK to be sold or offered for sale, and which bear any of the

           CAMELBAK trademarks or any reproductions, counterfeit copies or colorable

           imitations thereof;

      g.   using, linking to, transferring, selling, exercising control over, or otherwise

           owning the Online Marketplace Accounts, or any other online marketplace

           account that is being used to sell or is the means by which Defendants could

           continue to sell Counterfeit/Infringing CAMELBAK products.

2.    Those in privity with Defendants and with actual notice of this Order, including any online

      marketplaces such as, but not limited to, WISH, Amazon, and Alibaba Group Holding Ltd.

      along with any related Alibaba entities (collectively, "Marketplaces"), social media

      platforms, Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google,

      Bing and Yahoo, shall within three (3) business days of receipt of this Order:

           a. disable and cease providing services for any accounts through which

              Defendants engage in the sale of counterfeit and infringing goods using the

              CAMELBAK trademarks, including any accounts associated with the

              Defendants listed in Schedule A;

           b. disable and cease displaying any advertisements used by or associated with

              Defendants in connection with the sale of counterfeit and infringing goods

              using the CAMELBAK trademarks; and

           c. take all steps necessary to prevent links to the Defendant Online

              Marketplace Accounts identified in Schedule A from displaying in search

              results, including, but not limited to, removing links to the Online

              Marketplace Accounts from any search index.


                                               4
 Case:
  Case:1:20-cv-05685
 Case:   1:20-cv-03947Document
        1:21-cv-00973  Document#:
                      Document  #:#:25-2
                                      24 Filed:
                                     12-2Filed:
                                          Filed:08/05/20
                                                10/21/20
                                                 04/19/21Page
                                                         Page
                                                          Page534ofof
                                                                34  1637
                                                                    of  PageID
                                                                       37PageID#:4240
                                                                          PageID #:1400
                                                                                  #:222




3.    Defendants and any third party with actual notice of this Order who is providing services

      for any of the Defendants, or in connection with any of Defendants' Online Marketplace

      Accounts or other websites operated by Defendants, including, without limitation, any

      online marketplace platforms such as Marketplaces, advertisers, Facebook, Internet

      Service Providers ("ISP"), web hosts, back-end service providers, web designers,

      sponsored search engine or ad-word providers, banks, merchant account providers,

      including PayPal, Alibaba, Western Union, third party processors and other payment

      processing service providers, shippers, and online marketplace registrars (collectively, the

      "Third Party Providers") shall, within three (3) business days after receipt of such notice,

      provide to CAMELBAK expedited discovery, including copies of all documents and

      records in such person's or entity's possession or control relating to:

          a. The identities and locations of Defendants, their agents, servants,

             employees, confederates, attorneys, and any persons acting in concert or

             participation with them, including all known contact information;

          b. the nature of Defendants' operations and all associated sales and financial

             information,    including,   without   limitation,   identifying information

             associated with the Online Marketplace Accounts, and Defendants' financial

             accounts, as well as providing a full accounting of Defendants' sales and

             listing history related to their respective Online Marketplace Accounts;

          c. Defendants' websites and/or any Online Marketplace Accounts;

          d. The Defendant Online Marketplace Accounts registered by Defendants; and

          e. Any financial accounts owned or controlled by Defendants, including their

             agents, servants, employees, confederates, attorneys, and any persons acting


                                                5
 Case:
  Case:1:20-cv-05685
 Case:   1:20-cv-03947Document
        1:21-cv-00973  Document#:
                      Document  #:#:25-2
                                      24 Filed:
                                     12-2Filed:
                                          Filed:08/05/20
                                                10/21/20
                                                 04/19/21Page
                                                         Page
                                                          Page635ofof
                                                                35  1637
                                                                    of  PageID
                                                                       37PageID#:4241
                                                                          PageID #:1401
                                                                                  #:223




             in concert or participation with them, including such accounts residing with

             or under the control of any banks, savings and loan associations, payment

             processors or other financial institutions, including, without limitation,

             Amazon, PayPal, WISH, Alipay, Alibaba, Western Union, or other

             merchant account providers, payment providers, third party processors, and

             credit card associations (e.g., MasterCard and VISA).

4.    Defendants and any persons in active concert or participation with them who have actual

      notice of this Order shall be temporarily restrained and enjoined from transferring or

      disposing of any money or other of Defendants' assets until further ordered by this Court.

5.    eBay, Inc. (“eBay”), PayPal, Inc. ("PayPal"), Context Logic, Inc.(“WISH”), Amazon

      Payments, Inc. (“Amazon”), Alipay US, Inc. and its entities (“Alipay”) and Heguang

      International Limited or Dunhuang Group d/b/a DHGATE, DHGate.com, DHPORT,

      DHLINK and DHPAY (“DHGate”), shall, within three (3) business days of receipt of

      this Order, for any Defendant or any of Defendants' Online Marketplace Accounts or

      websites: Locate all accounts and funds connected to Defendants, Defendants' Online

      Marketplace Accounts or Defendants' websites, including, but not limited to, any eBay,

      PayPal, WISH, Amazon, Alipay and DHGate accounts connected to the information listed

      in Schedule A hereto or the email addresses identified in Exhibit 2 to the Declaration of Daniel

      Kelly; and Restrain and enjoin any such accounts or funds that are non-U.S. foreign based

      from transferring or disposing of any money or other of Defendants' assets until further

      ordered by this Court.




                                                 6
 Case:
  Case:1:20-cv-05685
 Case:   1:20-cv-03947Document
        1:21-cv-00973  Document#:
                      Document  #:#:25-2
                                      24 Filed:
                                     12-2Filed:
                                          Filed:08/05/20
                                                10/21/20
                                                 04/19/21Page
                                                         Page
                                                          Page736ofof
                                                                36  1637
                                                                    of  PageID
                                                                       37PageID#:4242
                                                                          PageID #:1402
                                                                                  #:224




6.     Any banks, savings and loan associations, payment processors, or other financial

       institutions, for any Defendant or any of Defendants' Online Marketplace Accounts or

       websites, shall within two (2) business days of receipt of this Order:

            a. Locate all accounts and funds connected to Defendants, or Defendants'

            Online Marketplace Accounts, including, but not limited to, any accounts

            connected to the information listed in Schedule A hereto or the email addresses

            identified in Exhibit 2 to the Declaration of Daniel Kelly; and

         b. Restrain and enjoin such accounts from receiving, transferring or disposing of

            any money or other of Defendants' assets until further ordered by this Court.

7.    CAMELBAK may provide notice of these proceedings to Defendants, including notice of

the preliminary injunction hearing and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

electronically publishing a link to the Complaint, this Order and other relevant documents on a

website, or by sending an e-mail to the e-mail addresses identified in Exhibit 2 to the Declaration

of Daniel Kelly and any e-mail addresses provided for Defendants by third parties that includes a

link to said website. The Clerk of Court is directed to issue a single original summons in the name

of “nenvi01_4 and all other Defendants identified in Complaint” that shall apply to all Defendants.

The combination of providing notice via electronic publication and e-mail, along with any notice

that Defendants receive from Online Marketplace Accounts and payment processors, shall

constitute notice reasonably calculated under all circumstances to apprise Defendants of the

pendency of the action and afford them the opportunity to present their objections.

8.     Any Defendants that are subject to this Order may appear and move to dissolve or modify

the Order on two days' notice to CAMELBAK or on shorter notice as set by this Court.




                                                7
 Case:
  Case:1:20-cv-05685
 Case:   1:20-cv-03947Document
        1:21-cv-00973  Document#:
                      Document  #:#:25-2
                                      24 Filed:
                                     12-2Filed:
                                          Filed:08/05/20
                                                10/21/20
                                                 04/19/21Page
                                                         Page
                                                          Page837ofof
                                                                37  1637
                                                                    of  PageID
                                                                       37PageID#:4243
                                                                          PageID #:1403
                                                                                  #:225




9.     The $10,000 bond posted by CAMELBAK shall remain with the Court until a Final

disposition of this case or until this Preliminary Injunction is terminated.


Dated: 8/5/2020


                                       _____________________________________
                                       U.S. District Court Judge




                                                  8
